DETAILED ACTION
	The Preliminary Amendment, filed 2/26/2020 has been entered.  Claims 52-67 are pending and under current examination.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDS, filed 2/26/2020 has been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  In particular, see p. 27, line 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring products without significantly more. The claim(s) recite(s) compositions that comprise two, three, four, five or six reprogramming factors.  This judicial exception is not integrated into a practical application because the compositions encompass naturally occurring compositions (such as cells or embryos) that express these factors. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The Office published the guidance document entitled 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance), published December 16, 2014.

    PNG
    media_image1.png
    958
    854
    media_image1.png
    Greyscale

	Step 2A has recently been revised to include two prongs (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019):

    PNG
    media_image2.png
    699
    708
    media_image2.png
    Greyscale


Analysis is as follows:
Step 1:  The claim is directed to a composition of matter.
Step 2A – 	Prong 1: 	The claims recite compositions that comprise two, three, four, five or six reprogramming factors.  Thus, the claims encompass compositions, such as cells or embryos that express these factors, or factors isolated from cells/embryos that are considered natural phenomenon.  See MPEP §2106.04(b)(I) which shows that isolated DNA is considered a natural phenomenon, for example.
Step 2A-  	Prong 2:	The claims do not recite additional elements that integrate the judicial exception into a practical application.  The claims are not markedly different than naturally occurring proteins, miRNAs, cytoplasm, embryos or cells that are broadly encompassed by the claims.
Step2B:	The claims do not recite additional elements that amount to significantly more than the judicial exception.
Based on the guidance, The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. Limitations that may be enough to qualify as ‘‘significantly more’’ when recited in a claim with a judicial exception include: Improvements to another technology or technical field; improvements to the functioning of the computer itself; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that were found not to be enough to qualify as ‘‘significantly more’’ when recited in a claim with a judicial exception include: Adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer; simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry; adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea; or generally linking the use of the judicial exception to a particular technological environment or field of use.
In the instant case, the limitations of the claims do not impose limits on the claim scope such that they are not markedly different in structure from a naturally occurring product.  In particular, the term “composition” can encompass naturally occurring products, such as cells, or embryos which express these factors, or factors or products isolated from said cells/embryos.  For example, Rosenbluth et al., Fertility and Sterility, 99(3): 855-861, 2013 provides evidence of the expression of microRNAs (e.g., miR372, 512-3p, 371, 302c, 520C, 373) in human blastocysts (see Supplemental Table 1).  Cauffman et al., Mol. Human Reproduction, 11(3): 173-181, 2005; Pan et al., Biology of Reproduction, 85: 409-416, 2011; Yamada-Fukunaga et al., Reproductive Biology and Endocrinology¸11:108, (pages 1-11), 2013; Flemr et al., Biology of Reproduction, 90(6): 1-6, 2014. Cauffman is evidence that Oct-4 is expressed in oocytes “During the murine preimplantation period, a residual maternal Oct-4 expression is found in unfertilized oocytes and in the subsequent cleavage stages (p. 173, col 1, 2nd ¶ and p. 173, col. 2, ¶1).   In addition, Pan is provided as evidence that Sox2 is expressed in oocytes (p. 410-411, bridging ¶); Yamada-Fukunaga teaches that mouse oocytes express Tert (see Figure 1B, pages 5-6, Results).  Flemr teach that oocytes express Lin-28 (see Abstract, p. 3, ¶2).  The compositions encompassed by the claims lack markedly different characteristics than those of the naturally occurring product.  The isolation of a particular factor, whether in protein form or miRNA form, the isolation of cytoplasm, for example, fail to be markedly different than naturally occurring factors or compositions.  See also, MPEP §2106.04(b)(II) which states in part that isolated DNA are products of nature.  Thus claims read on naturally occurring products.
Accordingly, as a whole, based upon an analysis with respect to the claim as a whole, claim(s) 52-67 do not recite something significantly different than a judicial exception.  Thus, based upon this analysis, the claims are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "cMYC" and “OCT4” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 52, 54, 55, 63, 67 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Munsie et al., Current Biology, 10(16): 989-992, 2000, including supplemental materials, IDS, as evidenced by Cauffman et al., Mol. Human Reproduction, 11(3): 173-181, 2005, IDS; Pan et al., Biology of Reproduction, 85: 409-416, 2011, IDS; Yamada-Fukunaga et al., Reproductive Biology and Endocrinology¸11:108, (pages 1-11), 2013, IDS; Flemr et al., Biology of Reproduction, 90(6): 1-6, 2014.
Regarding claim 52, Munsie teaches the production of pluripotent ES cells from a reprogrammed adult mouse somatic cell nucleus.  Munsie teaches insertion of cumulus cell nuclei into mature, enucleated oocytes.  The cells were cultured to form blastocysts, which hatched and formed inner cell mass outgrowths.  One cell line was established and karyotyped (p. 989, col. 2, Results and Discussion; Figure 1).  Cauffman is provided as evidence to show that Oct-4 is expressed in oocytes “During the murine preimplantation period, a residual maternal Oct-4 expression is found in unfertilized oocytes and in the subsequent cleavage stages (p. 173, col 1, 2nd ¶ and p. 173, col. 2, ¶1).   In addition, Pan is provided as evidence that Sox2 is expressed in oocytes (p. 410-411, bridging ¶); Yamada-Fukunaga teaches that mouse oocytes express Tert (see Figure 1B, pages 5-6, Results).  Flemr teach that oocytes express Lin-28 (see Abstract, p. 3, ¶2).  Accordingly, Munsie's oocytes comprise at least four reprogramming factors (Oct-4, Sox-2, Tert and Lin-28). 
Regarding claim 54, Munsie’s oocytes express Oct-4, Sox-2. 
Regarding claim 55, Munsie’s oocytes express the factors as proteins.
Regarding claims 63 and 67, Munsie teaches using enucleated oocytes.
Accordingly, Munsie anticipates the claims.

Claim(s) 52-56 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thomson et al., Science, 282: 1145-1147, 1998, IDS, as evidenced by Rosenbluth et al., Fertility and Sterility, 99(3): 855-861, 2013.
Regarding claims 52-56, Thomson teaches human embryonic stem cells.    The claims are interpreted such that the term “composition” interpreted broadly can encompass a cell in culture, such as that taught by Thomson.  The instant disclosure teaches that that the reprogramming factors that are claimed in claim 52 are expressed in ES cells (see p. 83, ¶168, which states that the undifferentiated cell factors may be introduced in a concentration at least that observed in cultures of human ES cells).  
Regarding claims 52, 53 and 56, Thomson teaches isolation of the hES cells from human blastocysts.  Rosenbluth provides evidence of the expression of microRNAs (e.g., miR372, 512-3p, 371, 302c, 520C, 373) in human blastocysts (see Supplemental Table 1).  
Accordingly, Thomson anticipates the claims.

Claim(s) 52-55, 57, 60-62 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Do et al., Stem Cells, 22: 941-9494, 2004, as evidenced by Kidder et al., PLoS One, 3(12): e3932, pages 1-14, 2008, Miyanari et al., Nature, 483: 470-473, 2012, Shyh-Chang et al., Cell Stem Cell, 12(4): 395-406, 2013.
Regarding claim 52-55, 60, Do teaches the fusion of ES cells karyoplasts with NSCs (Abstract).  Kidder provides evidence that mouse ES cells express c-Myc, Oct-4, Sox2 and Flk4 (Abstract; p. 2, col. 2); Miyanari provides evidence that mouse ES cells express Nanog (Abstract); Shyh-Chang provide evidence that mouse ES cells express lin28 (Abstract; p. 6, Lin28 in Embryonic Stem Cell Metabolism).
Regarding claim 57, Do teaches ES cell karyoplasts (p. 942, col. 2, Separation of Karyoplasts and Cytoplasts; p. 944, Figure 1).
Regarding claims 61-62, Do teaches fusion of the ES cell karyoplasts with neural stem cells (pp. 944-945, bridging ¶).
Accordingly, Do anticipates the claims.

Claim(s) 52-57, 59, 61-63, 65-67 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 02/097065 A2, Johnson et al., published December 2002, IDS, as evidenced by Cauffman et al., Mol. Human Reproduction, 11(3): 173-181, 2005, IDS; Pan et al., Biology of Reproduction, 85: 409-416, 2011, IDS; Yamada-Fukunaga et al., Reproductive Biology and Endocrinology¸11:108, (pages 1-11), 2013, IDS; Flemr et al., Biology of Reproduction, 90(6): 1-6, 2014.
Regarding claims 52-56, 61-63, Johnson teaches methods of producing pluripotent mammalian stem cells by reprogramming somatic cells, by introducing into a target tell a medium that consists of a whole, partial or extract of a reprogramming cell (Abstract).  Johnson teaches that once the stem cells are produced, they can then be tested for their ability to differentiate, and appropriate marker expression (p. 17, lines 17-25; p. 18, lines 4+).  Johnson teaches that the reprogramming cell can be a germ cell, such as an egg cell (such as an oocyte) or an embryonal carcinoma cell (p. 8, lines 15+).  Cauffman is provided as evidence to show that Oct-4 is expressed in oocytes “During the murine preimplantation period, a residual maternal Oct-4expression is found in unfertilized oocytes and in the subsequent cleavage stages (p. 173, col 1, 2nd ¶ and p. 173, col. 2, ¶1).   Pan is provided as evidence that Sox2 is expressed in oocytes (p. 410-411, bridging ¶); Yamada-Fukunaga teaches that mouse oocytes express Tert (see Figure 1B, pages 5-6, Results); Flemr teach that oocytes express Lin-28 (see Abstract, p. 3, ¶2).  Furthermore, Johnson teaches that their extracts can be produced from embryonal carcinoma cells; the instant disclosure teaches that EC cells expresses all of the reprogramming factors required by the claims (see, for example, p. 28, ¶86).  
Regarding claims 57, 59, 65, Johnson teaches that the medium can comprise an extract of a reprogramming cell, wherein the extract comprises soluble components of cytoplasm and nuclear factors, wherein the extract is enriched for nuclear factors (p. 3, lines 5+).
Regarding claims 63, 66 and 67, Johnson teaches that the reprogramming cell can be a germ cell, such as an egg cell (such as an oocyte) or an embryonal carcinoma cell (p. 8, lines 15+).  
Accordingly, Johnson anticipates the claims.

Claim(s) 52-55, 57-60 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Niwa et al., Nature Genetics, 24: 372-376, 2000 as evidenced by Kidder et al., PLoS One, 3(12): e3932, pages 1-14, 2008, Miyanari et al., Nature, 483: 470-473, 2012, Shyh-Chang et al., Cell Stem Cell, 12(4): 395-406, 2013.
Regarding claims 52-55, Niwa teaches the generation of mouse ES cells overexpressing Oct-4 (Figure 1).   Kidder provides evidence that mouse ES cells express c-Myc, Oct-4, Sox2 and Flk4 (Abstract; p. 2, col. 2); Miyanari provides evidence that mouse ES cells express Nanog (Abstract); Shyh-Chang provide evidence that mouse ES cells express lin28 (Abstract; p. 6, Lin28 in Embryonic Stem Cell Metabolism).  Thus, Niwa’s cells are sufficient to fulfill the limitation of a composition comprising the reprogramming factors, as claimed.
Regarding claims 57-60, Niwa teaches RNA analysis by northern blot of the ES cells (p. 376, col. 2).  A northern blot requires the production of a cell-free extract that comprises the reprogramming factors.
Accordingly, Niwa anticipates the claims.
Conclusion
	
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thaian N. Ton/Primary Examiner, Art Unit 1632